DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Final Office Action is in response to the Amendment filed 1/20/2021.  

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as applied in the current rejection.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (U.S. Publication No. 2020/0287468), hereinafter Mizutani, in view of Lee (U.S. Publication No. 2013/0181519), hereinafter Lee.
Regarding claim 1, Mizutani discloses a DC-DC converter (Figure 1:  5000) comprising:  a converter unit (Figure 1:  5000), each converter unit including: a DC-to-AC converter (Figure 1:  655) configured to convert DC power to AC power through operation of semiconductor switching elements (Figure 1:  500, 600); and a rectifier circuit (Figure 1:  11) electrically connected at an AC output side (Figure 1:  secondary winding of 9) of the DC-to-AC converter via a resonant circuit (Figure 1:  7, 8, 10) and an insulating transformer (Figure 1:  9); and a plurality of control devices (Figure 1:  14) with respect to the respective converter units (Figure 1:  5000), each control device including:  a control circuit (Figures 16 and 26:  160) configured to generate a modulation-rate command (Figures 16 and 26:  fs_ref) based on an output voltage (Figures 16 and 26:  vout) and an output current (Figure 26:  iout) of a corresponding converter unit (Figure 1:  5000) (Paragraph [0183]); and a pulse generating circuit (Figures 16 and 27:  165; Figures 16 and 28:  166) configured to generate, based on the modulation-rate command (Figures 16, 27, and 28:  fs_ref), a drive pulse (Figures 16 and 27:  g11, g12; Figures 16 and 28:  g21, g22) applied to each semiconductor switching element (Figure 1:  500, 600), wherein, taking into account a relational characteristic (Figure 16,  of a switching frequency and an output voltage (Figures 16 and 26:  Vout) of each converter unit, a lowest frequency as a common switching frequency (Figures 16, 26, 33, and 34:  fs0), from among switching (Figures 16 and 26:  Vout), is shared by multiple control circuits (Figures 16 and 26:  160).
Mizutani does not disclose a plurality of converter units electrically connected in parallel, wherein each control circuit corresponds to a respective one of the plurality of converter units, and wherein all of the converter units are configured to operate with drive pulses each of which is at the common switching frequency.
Lee teaches a plurality of converter units (Figure 2:  100) electrically connected in parallel, wherein each control circuit (Figure 2:  40, 110) corresponds to a respective one of the plurality of converter units (Figure 2:  100), and wherein all of the converter units (Figure 2:  100) are configured to operate with drive pulses each of which is at the common switching frequency (Paragraphs [0066]-[0067]:  linking the method of Figure 4 to the block diagram schematic of Figure 2; Paragraphs [0083], [0089]-[0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mizutani to incorporate the teaching of Lee.  Doing so would provide a DC-DC converter capable of reducing undesired generation of circulation current during power conversion, as stated in Paragraph [0021] of Lee, thereby increasing efficiency.
Regarding claim 2, Mizutani does not disclose wherein a phase of each drive pulse used in the converter units is varied such that output voltages of the converter units are equalized.
Lee teaches wherein a phase of each drive pulse used in the converter units is varied such that output voltages of the converter units are equalized (Paragraphs [0066]-[0067]:  linking the method of Figure 4 to the block diagram schematic of Figure 2; Paragraphs [0083], [0089]-[0091]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Mizutani to incorporate the teaching of Lee.  Doing so would provide a DC-DC converter capable of reducing undesired generation of circulation current during power conversion, as stated in Paragraph [0021] of Lee, thereby increasing efficiency.
Regarding claim 3, Mizutani discloses wherein one or more converter units (Figure 1:  5000) are controlled in phase modulation based on the modulation-rate command (Figures 16, 27, and 28:  fs_ref), such that the phase of each drive pulse is varied (Paragraph [0006]).
Regarding claim 4, Mizutani discloses wherein each DC-to-AC converter includes a full-bridge circuit (Figure 1:  500, 600) including the semiconductor switching elements or a half-bridge circuit, and wherein each rectifier circuit includes a full-wave rectifier circuit (Figure 1:  11) or a half-wave rectifier circuit.
Regarding claim 5, Mizutani discloses wherein each DC-to-AC converter includes a full-bridge circuit (Figure 1:  500, 600) including the semiconductor switching elements or a half-bridge circuit, and wherein each rectifier circuit includes a full-wave rectifier circuit (Figure 1:  11) or a half-wave rectifier circuit.
Regarding claim 6, Mizutani discloses wherein each DC-to-AC converter includes a full-bridge circuit (Figure 1:  500, 600) including the semiconductor switching elements of a half-bridge circuit, and wherein each rectifier circuit includes a full-wave rectifier circuit (Figure 1:  11) or a half-wave rectifier circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Deokar et al.  U.S. Publication No. 2016/0294204.  “Adaptive Battery Pack.”
Liu et al.  U.S. Publication No. 2015/0249394.  “Interleaved Resonant Converter.”
McCleer.  U.S. Publication No. 2014/0265588.  “AC Battery Employing Magistor Technology.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838